DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (PGPUB 20140316584), hereinafter as Matsuoka, in view of Doering (PGPUB 20080120175), hereinafter as Doering.
Regarding claim 1, Matsuoka teaches a method for controlling an indoor temperature of an air conditioning device, the method comprising: 
measuring outdoor temperatures of an outdoor space for a predetermined period ([0106] the outdoor temperature is the average outside temperature for that day); 
measuring an indoor humidity of an indoor space ([0046] humidity control system, and [0056] humidity sensors), and control indoor humidity;  
controlling indoor temperature of the indoor space according to the determined comfort temperature ([0107] temperature setpoints).
But not expressly determining a comfort temperature based on the outdoor temperatures,
Doering teaches determining a comfort temperature based on outside temperature ([0061]).

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the method of set comfort temperature as in Doering into Matsuoka for the purpose of controlling indoor temperatures.
Regarding claim 2, Matsuoka teaches determining a base temperature based on the outdoor temperatures ([0106] average outside temperature for that day), and wherein the determining the comfort temperature ([0106] target temperature) determines based on the base temperature and the indoor humidity ([0046] humidity control system).
Regarding claim 3, Doring teaches determining an outdoor humidity, and wherein the determining the comfort temperature determines based on the base temperature, the outdoor humidity, and the indoor humidity (Fig 5 and [0061]).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 11, Matsuoka teaches an air conditioning device comprising: 
a temperature detector for measuring outdoor temperatures of an outdoor space for a predetermined period ([0106]); 
a humidity detector for measuring an indoor humidity of an indoor space ([0046] humidity control system, and [0056] humidity sensors); 
a storage (Fig 6, element 620) for storing information of the outdoor temperatures measured by the temperature detector, the indoor humidity measured by the humidity detector, and an operation condition of the air conditioning device; and 
Doering teaches a controller configured to: determine a comfort temperature based on outdoor temperatures and the indoor, and control indoor temperature of the indoor space according to the determined comfort temperature ([0061]).

Regarding claim 12, rejection of claim 2 applies.
Regarding claim 13, rejection of claim 3 applies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 4-10, 14-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent 10656613 in view of Matsuoka. 
Claim 4 is rejected over claim 1-20 of U.S. Patent 10656613 in view of Matsuoka. 
Claim 5 is rejected at least because that claim 4 is rejected.
Claim 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent 10656613 in view of Matsuoka. 
Claim 7-10, 16-20 are rejected at least because that claim 4 is rejected.
Claim 14-15 is/are rejected for the reason similar to that of rejection of claim 4-5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827